DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 12/9/2021. Claims 21 is amended. Claims 28-35 are previously withdrawn. Claims 41-45 are newly added. Claims 21-27 and 41-45 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 12/9/2021, with respect to claim 21 have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US Pub No. 2007/0282332) in view of Shibata (US Patent No. 6,139,561).

    PNG
    media_image1.png
    498
    849
    media_image1.png
    Greyscale


Regarding claims 21 and 45, Witt discloses (Figures 1-2 and 4a-4d) an ultrasonic instrument, comprising: a shaft assembly (72) (Figure 1), wherein the shaft assembly comprises an acoustic waveguide (80), wherein the acoustic waveguide is 50) (Paragraph 0059); and an end effector (81), comprising: an ultrasonic blade (79) in acoustic communication with the acoustic waveguide (Paragraph 0059), a clamp arm (56) (Figure 4a) comprising a proximal portion and an elongated distal portion (clearly shown in Figure 4a), wherein the proximal portion is pivotably coupled with the shaft assembly (Figure 4a) such that the clamp arm is configured to pivot relative to the ultrasonic blade between an open configuration and a closed configuration (Paragraph 0078), and a clamp pad (58) configured to removably couple with the clamp arm while the clamp arm is pivotably coupled with the shaft assembly (Paragraphs 0088-0089).
Witt fails to disclose wherein the elongated distal portion defines an opening extending through a top portion or a top surface of the elongated distal portion, and wherein a portion of the clamp pad extends vertically through the opening of the top surface of the elongated distal portion while the clamp pad is coupled with the clamp arm such that a top portion of the clamp pad extends above the top portion or a top surface of the elongated distal portion of the clamp arm.
Shibata, in the same field of endeavor, teaches (Figures 10-11) an ultrasonic medical instrument (Figure 1A) that includes a clamp arm (11) (Figures 10-11) having an elongated distal portion (51) defining an opening (53) extending through a top portion or a top surface of the elongated distal portion (clearly shown in Figure 10), and wherein a portion (see annotated figure above) of a clamp pad (52) extends vertically through the opening of the top surface of the elongated distal portion while the clamp pad is coupled with the clamp arm (clearly show in Figure 11) such that a top portion 54) of the clamp pad extends above the top portion or a top surface of the elongated distal portion of the clamp arm (Figures 10-11) (Col. 8, lines 27-49).
Witt discloses an ultrasonic medical instrument that includes a clamp pad being removably coupled to the clamp arm through a pad insert 58d. Shibata also discloses an ultrasonic medical instrument that includes a clamp pad being removably coupled to the clamp arm through a rib 54 of the clamp pad being engaged with a slit 53 of the clamp arm. Since both Witt and Shibata are concerned with removably coupling a clamp pad to a clamp arm for an ultrasonic medical instrument, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment mechanism of the clamp arm and clamp pad of Witt with the attachment mechanism of the clamp arm and clamp pad of Shibata as disclosed above in order to achieve a predictable result of removably coupling the clamp pad to the clamp arm (MPEP 2143). [Witt modified by Shibata would result in the elongated distal portion of the clamp arm to define an opening extending through a top portion or a top surface of the elongated distal portion, and wherein a portion of the clamp pad extends vertically through the opening of the top surface of the elongated distal portion while the clamp pad is coupled with the clamp arm such that a top portion of the clamp pad extends above the top portion or a top surface of the elongated distal portion of the clamp arm]
Regarding claim 22, Witt modified by Shibata further discloses wherein the clamp pad further comprises a pad portion (bottom portion of 58 indicated by reference number 58a of Witt) and a mating portion (Shibata, 54), wherein the mating portion extends above the pad portion (similar to what is shown in Figure 10 of Shibata) [Witt modified by Shibata as a whole would result in the mating portion to extend above the pad portion], and wherein the mating portion is configured to extend through the opening (clearly shown in Figure 11 of Shibata).

Allowable Subject Matter
Claims 41-44 are allowed.
Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter.
         The prior art of record as disclosed above fails to disclose a sliding lock and wherein the sliding lock comprises a pair of arms collectively and at least partially defining a T-shaped slot (claim 41).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771